Citation Nr: 0120915	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  98-00 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether an RO decision entered in August 1970 was clearly 
and unmistakably erroneous in failing to grant service 
connection for hemorrhoids.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hemorrhoids.

3.  Evaluation of service-connected hiatal hernia, evaluated 
as 10 percent disabling from May 24, 1994.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 decision of the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied applications to reopen 
claims of service connection for hemorrhoids and a stomach 
ulcer.  This matter also comes before the Board from a 
December 1997 RO decision that granted service connection for 
a hiatal hernia and evaluated it as 10 percent disabling, 
effective from May 24, 1994.  Lastly, this matter comes 
before the Board from a July 1998 RO decision that denied 
claims of clear and unmistakable error in an August 1970 RO 
decision that had denied claims of service connection for 
hemorrhoids and a stomach ulcer.  In March 1999, the Board 
remanded the veteran's appeal for further procedural and 
evidentiary development.

In March 2001, at a personal hearing before the undersigned, 
the veteran testified that he had never suffered from a 
stomach ulcer and that the pain he experienced in his throat, 
and was seeking compensation for, was due the problems he had 
had with his esophagus.  Thereafter, the veteran withdrew his 
application to reopen a claim of service connection for a 
stomach ulcer as well as his claim of clear and unmistakable 
error in an August 1970 RO decision to the extent that it 
denied a claim of service connection for a stomach ulcer.  
38 C.F.R. § 20.204(b) (2000) (a substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision); Tomlin v. Brown, 5 Vet. App. 355 (1993).  
Accordingly, the only issues on appeal are as stated on the 
cover page of this decision.

Next, as indicated above, this was not the first time the 
veteran had sought service connection for hemorrhoids.  In 
August 1970, service connection was denied for hemorrhoids 
and that decision became final.  See 38 C.F.R. § 19.118 
(1970).  Tellingly, whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the RO's action, the Board must initially 
address the question of whether "new and material" evidence 
has been presented sufficient to reopen the claim of service 
connection for hemorrhoids.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).

Lastly, the Board notes that, while the March 1999 remand 
referred back to the RO for appropriate action a claim of 
service connection for Barrett's esophagus, no subsequent 
action on this claim appears in the record.  Accordingly, the 
Board once again refers back this issue to the RO for 
appropriate action.

(The issue of a higher evaluation for the veteran's service-
connected hiatal hernia will be addressed in the remand that 
follows this decision.)


FINDINGS OF FACT

1.  As to the claim that VA erred by not granting service 
connection for hemorrhoids in the August 1970 decision, the 
veteran has not provided reasons as to why one would be 
compelled to reach the conclusion, to which reasonable minds 
could not differ, that the result of that adjudication would 
have been manifestly different but for an error.

2.  As to the claim to reopen, evidence received since the 
August 1970 denial bears directly and substantially upon the 
issue of service connection for hemorrhoids and is so 
significant that it must be considered to decide fairly the 
merits of the veteran's claim.



CONCLUSIONS OF LAW

1.  The veteran's claim that the August 1970 RO decision was 
clearly and unmistakably erroneous in failing to grant 
service connection for hemorrhoids is legally insufficient.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.105 
(2000).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for hemorrhoids 
has been submitted.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear and Unmistakable Error

The veteran alleges clear and unmistakable error (CUE) in an 
August 1970 RO decision that, among other things, denied 
service connection for hemorrhoids.  He has explained the 
bases of his allegation of CUE as follows.  The veteran 
maintains that the RO should have granted a claim of service 
connection for hemorrhoids because service medical records 
showed complaints, diagnoses, and/or treatment for 
hemorrhoids.  Therefore, because hemorrhoids are a chronic 
condition, a comprehensive post-service rectal examination 
would have revealed the presents of hemorrhoids.  The veteran 
claims that a comprehensive rectal examination would have 
entailed his having been provided with anoscopy and/or 
proctoscopy examination.

In support of his claim for CUE, the veteran filed with the 
RO October 1979 hospitalization records from Park City 
Hospital that show his undergoing surgery for hemorrhoids and 
October 1979 records from his employer showing he took time 
off from work because he was recovering from surgery.  The 
Board notes that the treatment records from Park City 
Hospital contain a history that noted that the veteran had 
had a problem with rectal swelling and bleeding on and off 
for the past 15 years (i.e., dating back to the time the 
veteran was in military service).  The veteran also filed 
partial copies of several medical treatises that discussed 
hemorrhoid diagnosis and treatment.

Initially, the Board notes that RO decisions which are not 
timely appealed are considered final and binding in the 
absence of a showing of CUE.  38 C.F.R. § 3.105 (2000).  To 
establish a valid CUE claim, a veteran must show that either 
the correct facts, as they were known at the time, were not 
before the adjudicator, or that the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  The 
veteran must assert more than a mere disagreement as to how 
the facts were weighed or evaluated.  Eddy v. Brown, 
9 Vet. App. 52 (1996).

As to pleading CUE, there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that, if true, would be CUE on its face, persuasive 
reasons must be given as to why one would be compelled to 
reach the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  If the error alleged is not the type of error 
that, if true, would be CUE on its face, if the veteran is 
only asserting disagreement with how the VA evaluated the 
facts before it, if the veteran has only alleged a failure on 
the part of VA to fulfill its duty to assist, or if the 
veteran has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
"manifestly different" result, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or lack of entitlement under the law.  Luallen v. 
Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 
6 Vet. App. 377, 384 (1994).

In the present appeal, the veteran contends that the RO 
reached the wrong result when it denied his claim.  The 
veteran and his representative argue that, because the 
veteran was treated for hemorrhoids while in military service 
and because hemorrhoids are a chronic condition only relived 
by surgery, the RO should have either known that the veteran 
continued to have hemorrhoids in 1970 or that the examination 
given him was inadequate.  However, the Board finds that the 
veteran has not made a legally sufficient claim for CUE.  The 
veteran has failed to allege that the correct facts, as they 
were known at the time of the August 1970 decision, were not 
before the RO, or that the statutory or regulatory provisions 
then extant were incorrectly applied.  The veteran has merely 
alleged a failure in the duty to assist.  Neither has the 
veteran provided reasons as to why one would be compelled to 
reach the conclusion, to which reasonable minds could not 
differ, that the result of that adjudication would have been 
manifestly different but for an error.  Instead, the 
arguments have amounted to no more than allegations of a 
failure on the part of VA to fulfill its duty to assist, by 
failing to seek further evidence in the form of an anoscopy 
or proctoscopy examination.  The Board finds that alleged 
error is not the kind of error that would be CUE on its face.  
Fugo at 44.  There is no indication in the record that the 
correct facts were not before the RO.  Where, as here, the 
determinative issue is "not evidentiary but legal, i.e., has 
the appellant complied with the legal requirements to plead a 
CUE claim," and the veteran has failed to meet the legal 
requirement, the claim must be denied.  Luallen v. Brown, 
8 Vet. App. 92, 96 (1995).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim for CUE.  The veteran, via the July 1998 
decision and July 1999 statement of the case, was 
specifically informed of what was required to prevail on a 
claim for CUE.  Additionally, because a claim for CUE is 
decided based on the facts then available, no additional 
evidence can be obtained on the issue here in question.  
Therefore, adjudication of this claim at this point does not 
prejudice the veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (1992).

II.  Claim to Reopen

The veteran contends that he first manifested hemorrhoids 
while on active duty and had had hemorrhoids since that time.  
However, the Board notes that the current claim of service 
connection for hemorrhoids is not the first such claim.  In 
August 1970, the RO denied a claim of service connection for 
hemorrhoids because hemorrhoids were not found on VA 
examination.  As a result of the previous denial, the 
veteran's current claim of service connection may now be 
considered only if new and material evidence has been 
submitted since the time of the last final decision.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§  3.156, 20.1103 (2000); 
Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998); Elkins v. West, 
12 Vet. App. 209 (1999) (en banc); Winters v. West, 
12 Vet. App. 203 (1999) (en banc); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  (For the purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).)

"New and material evidence" is defined by regulation as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2000).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the August 
1970 denial.  The evidence obtained in connection with the 
veteran's attempt to reopen includes medical records that, 
for the first time, show post-service complaints, diagnoses, 
and/or treatment for hemorrhoids.  Specifically, October 1979 
hospitalization records from Park City Hospital show his 
undergoing surgery for hemorrhoids.  The Board also notes 
that those treatment records contain a history that noted 
that the veteran had had a problem with rectal swelling and 
bleeding on and off for the past 15 years (i.e., dating back 
to the time the veteran was still in military service).  The 
Board consequently finds that the newly received medical 
evidence is new and material as defined by regulation.  
38 C.F.R. § 3.156(a).  In other words, the newly received 
evidence bears directly and substantially upon the issue at 
hand, and is neither duplicative nor cumulative.  The post-
service diagnosis of hemorrhoids was not previously shown.  
Consequently, this newly received evidence is so significant 
that it must be considered in order to decide fairly the 
merits of the underlying claim.  Id.  Accordingly, the Board 
concludes that the veteran has submitted new and material 
evidence to reopen the claim of service connection for 
hemorrhoids.


ORDER

The veteran's claim that an August 1970 RO decision was 
clearly and unmistakably erroneous in not granting service 
connection for hemorrhoids is legally insufficient; the 
appeal of this claim is denied.

The claim of service connection for hemorrhoids is reopened; 
to this extent, the appeal is granted.


REMAND

As stated above, the veteran has submitted new and material 
evidence to reopen the claim of service connection for 
hemorrhoids.  However, given the state of the law and 
evidence as discussed below, the Board finds that the 
underlying claim of service connection for hemorrhoids, as 
well as the claim for a higher evaluation for a hiatal 
hernia, must be remanded for further evidentiary development.

As reported above, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is now applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000); see also Holliday v. Principi, 
14 Vet. App. 280 (2001).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand of these 
issues is required for compliance with the notice and/or duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-99 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change 
requires that notice be provided to a claimant as to what is 
required for a claim to be successful, and may require 
multiple notices during the pendency of the adjudication 
process.  See Holliday, at 289.  In the case of Holliday v. 
Principi, 14 Vet. App. 280 (2001), it was noted that the VA 
Secretary had not promulgated implementing regulations, and 
that these regulations might in fact provide more assistance 
than is required by the Veterans Claims Assistance Act 
itself.  Holliday, at 289-290.  Indeed, the Court noted that, 
until such regulations were promulgated, there remained 
significant uncertainties regarding the kind of notice to be 
given to each class of claimants, especially in light of the 
Secretary's acknowledgments that the notification 
requirements had universal application.  Id.  In order to 
ensure that the veteran is afforded all the protections of 
the Veterans Claims Assistance Act of 2000, as implemented by 
VA, a remand of these issues is required.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

As to the claim of service connection for hemorrhoids, the RO 
should undertake any action deemed necessary to ensure that 
the requirements of the new law have been satisfied, which 
action should include an examination of the veteran.  
Specifically, while service medical records showed the 
veteran's complaints and treatment for external hemorrhoids 
in June 1967, the January 1968 separation examination 
reported that that the veteran had had good relief with 
suppositories, no bleeding or complaints, and currently had 
no sequela.  Similarly, at the veteran's first post-service 
VA examination, dated in March 1970, digestive system 
examination, did not disclose hemorrhoids.  Thereafter, the 
record is silent as to complaints, diagnoses, and/or 
treatment for hemorrhoids until October 1979.  As reported 
above, hospitalization records from Park City Hospital show 
the veteran undergoing surgery for hemorrhoids.  These 
treatment records also noted, under the veteran's history, 
that he had had a problem with rectal swelling and bleeding 
on and off for the past 15 years.  Thereafter, available 
private and VA medical records are negative for complaints, 
diagnoses, or treatment for hemorrhoids until July 1997.  At 
that time, the addendum to the July 1997 VA examination 
appears to show the examiner changing the veteran's diagnosis 
from a post operative history of internal hemorrhoids to a 
diagnosis of internal hemorrhoids.  The confusion as to 
whether the veteran currently has a diagnosis of internal 
hemorrhoids is further highlighter by the July 1997 VA 
examiner's reliance on July 1997 colonoscopy report, upper 
gastrointestinal endoscopy report, and letter from the 
veteran's gastroenterologist, Michael Bennick, M.D., which do 
not show current evidence of hemorrhoids.  Interestingly, an 
earlier in April 1994 letter from Dr. Bennick, which 
including notes of a rectal examination, did not diagnosis 
hemorrhoids.

In light of the evidence described above, the Board finds 
that the duty to assist now requires, among other things, 
that the veteran be scheduled for a VA examination so that 
medical opinion evidence can be obtained to determine if the 
veteran has a current disability and, if so, whether that 
disability is related to military service.

As to the claim for a higher evaluation for a hiatal hernia, 
the Board notes that it remanded this issue to the RO in 
March 1999, in part, to afford the veteran a VA examination 
that would ". . . distinguish, to the extent possible, 
between the symptoms due to the hiatal hernia and those due 
to any other disorder.  If this is not feasible, the examiner 
should indicate the reasons therefore."

Unfortunately, it does not appear that this type of analysis 
has to date been undertaken.  While the veteran was afforded 
a post-remand VA examination in June 1999 at which some 
information was elicited as to the current severity of the 
veteran's gastrointestinal problems, that examiner did not 
distinguish between which problems were due to service 
connected hiatal hernia as opposed to other service connected 
problems.  (i.e., service connected residuals of trans-
thoracic repair of a ruptured esophagus which is separately 
compensable under 38 C.F.R. § 4.114, Diagnostic Code 7203, 
chronic left shoulder weakness which is separately 
compensable under 38 C.F.R. § 4.73, Diagnostic Codes 5302-
5300, and removal of the ninth rib which is separately 
compensable under 38 C.F.R. § 4.71a, Diagnostic Code 5297.)  
Tellingly, the Court in Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (per curiam), stated that "when it is not 
possible to separate the effects of the [service-connected 
condition and the non-service-connected condition], VA 
regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that [even non-service-connected] 
signs and symptoms be attributed to the service-connected 
condition.  61 Fed. Reg. 52698 (Oct. 8, 1996)."  Therefore, 
on remand, it is imperative that the VA examiner attempt to 
distinguish the origins of the veteran's various adverse 
gastrointestinal symptomology or, if the examiner is unable 
to make that distinction, to say so.  Accordingly, another 
remand is now required.  See, e.g., Stegall v. West, 
11 Vet. App. 268 (1998).

On remand, the RO must also obtain and associate with the 
record all relevant treatment records on file with the 
physicians and hospitals identified in the claims file.  
Specifically, the Board notes that the June 1999 VA examiner 
noted that the veteran, one week earlier, had an upper 
endoscopy evaluation performed by Dr. Bennick and commented 
on the findings of that examination.  However, while many of 
Dr. Beenick's treatment records had earlier been obtained by 
the RO, copies of that 1999 examination do not appear in the 
record.  Similarly, while an April 1999 letter from Dr. 
Bennick reported that the veteran had had a routine physical 
examination several months earlier, which examination 
included a rectal examination, a copy of that examination 
does not appear in the record.  Likewise, while the record 
shows the veteran periodically received treatment at the West 
Haven VA medical center (VAMC) from Daniel Fedderman, M.D., 
recent request for these records were not made by the RO.  
Therefore,, on remand, the RO must take all reasonable steps 
to obtain and associate with the claims file any additional 
records from the above-noted locations.

These issues are REMANDED to the RO for the following 
actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
should review the claims folder and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  Such development should 
include, but is not limited to, obtaining 
and associating with the record any 
additional records kept by Dr. Bennick 
and the West Haven VAMC, including all 
records kept by Dr. Fedderman, as well as 
all records kept by any other physician 
or hospital identified by the veteran.  
In the event any attempts to secure 
information are unsuccessful, such 
efforts should be fully documented, and 
the veteran should be notified in 
accordance with the Veterans Claims 
Assistance Act of 2000.

2.  As to the claim of service connection 
for hemorrhoids, the RO should arrange to 
have the veteran examined to ascertain 
whether he currently has hemorrhoids.  The 
examiner should elicit from the veteran a 
detailed history regarding the onset and 
progression of relevant symptoms.  The 
examiner should give an opinion as to the 
medical probability that any current 
disability is attributable to military 
service which opinion should take into 
account the October 1979 record of surgery 
for hemorrhoids at Park City Hospital.  If 
it is determined that there is no current 
disability or no relationship to military 
service, the examiner should expressly say 
so and provide detailed reasons for such 
opinions.  All opinions must be reconciled 
with all other opinions of record 
including those provided by the July 1997 
VA examiner.

3.  As to the claim for a higher 
evaluation for a hiatal hernia, the 
veteran should be afforded a VA 
gastrointestinal examination.  The 
examiner should review the entire claim's 
folder, and provide an opinion as to the 
combined effect of all manifestations of 
the hiatal hernia on the veteran's 
health.  The examiner must distinguish, 
to the extent possible, between the 
symptoms due to the hiatal hernia and 
those due to any other disorder.  If this 
is not feasible, the examiner should 
indicate the reasons therefore.  The 
examination should include a detailed 
history of the veteran's treatment and 
adverse symptomatology.  The examiner 
should specifically state whether the 
veteran's symptoms include persistently 
recurrent epigastric distress, dysphagia, 
pyrosis, regurgitation, substernal pain, 
arm pain, shoulder pain, vomiting, 
material weight loss, hematemesis, and/or 
melena with moderate anemia.  The 
examiner should note the veteran's weight 
and any history of weight loss.  In 
short, clinical findings should be made 
so that the pertinent rating criteria may 
be applied.

4.  The RO should ensure that the 
examination reports comply with the 
instructions set out above.  After all 
notice requirements have been satisfied, 
and the duty to assist has been 
fulfilled, the RO should take 
adjudicatory action on the claims here at 
issue.  As to the claim for a higher 
evaluation for a hiatal hernia, such 
adjudication should include consideration 
of whether "staged" ratings are 
appropriate.  Fenderson v. West, 
12 Vet. App. 119 (1999).  If any benefit 
sought is not granted, a supplemental 
statement of the case (SSOC) should be 
issued that addresses the RO's 
adjudicatory action and all the evidence 
of record received since issuance of the 
July 1999 statement of the case and 
supplemental statement of the case.  If 
the veteran fails to report for any 
examination, the SSOC should specifically 
refer to the provisions of 38 C.F.R. 
§ 3.655 and a discussion of how they 
affect the RO's determination.  38 C.F.R. 
§ 19.31 (2000).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12  Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to procure clarifying data and 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issues.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 



